DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 28 February 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Okada (US 2013/0001427 A1, previously cited) discloses: a thin-film transistor array substrate (substrate, 1 with TFT elements, 4) for a digital X-ray detector (detection of x-rays, par. [0058]), the thin-film transistor array substrate, comprising: a base substrate (1); a thin-film transistor disposed on the base substrate (4), wherein the thin-film transistor includes an active layer (8), a gate electrode (2), a first electrode (source, 9) and a second electrode (drain, 13) connected to the active layer (8); a first planarization layer disposed on the thin-film transistor (12, par. [0079]); and a PIN diode disposed on the first planarization layer (21), wherein the PIN diode includes a third electrode connected to the thin-film transistor (lower electrodes, 11), a PIN layer on the third electrode (21), 
With respect to claim 1, Okada does not appear to disclose or reasonably suggest the claimed configuration wherein the PIN layer covers the third electrode sufficiently that an entirety of the third electrode is located below the PIN layer and is screened by the PIN layer, as claimed.
With respect to claim 2, Okada does not appear to disclose or reasonably suggest the claimed inter-layer insulating layer, as well as first and second contact holes, configured as claimed,
With respect to claim 7, Okada discloses a second planarization layer (23), but does not appear to disclose the claimed fifth electrode on the second planarization layer, wherein the fifth electrode is connected to the fourth electrode via a contact hole formed in the second planarization layer.
With respect to claim 12, Okada does not appear to disclose or reasonably suggest the claimed protective layer between the first planarization layer and the PIN diode.
With respect to claim 16, Okada does not appear to disclose a single PIN layer which extends between adjacent thin-film transistors.

With respect to claim 19, Okada does not appear to disclose or reasonably suggest a PIN layer surrounding the first surface and the second surface of the first electrode, as claimed.
Claims 3-6, 8-11, 13-15, and 20 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        4 March 2022